United States Court of Appeals
                                                             Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS             April 18, 2003
                      For the Fifth Circuit
                                                       Charles R. Fulbruge III
                                                               Clerk
               ___________________________________

                           No. 02-30191
               ___________________________________

                   HAROLD YOUNG, Etc.; et al.,

                                                       Plaintiffs,

HAROLD YOUNG, Individually and as owner of Harold’s Barber Shop
and Sweet Shop, and Harold’s Residential Apartments; DWAN BROWN;
TOMMIE LEE BROWN; DEBORAH SINGLETON; CURTIS RICK COLEMAN,

                                         Plaintiffs - Appellants,

                             VERSUS

                SPRINT SPECTRUM LP, Etc., et al.

                                                       Defendants,

    SPRINT SPECTRUM LP, aka Sprint PCS, aka Sprint Personal
        Communications,
                                              Defendant-Appellee.

   ___________________________________________________________
           Appeal from the United States District Court
        For the Eastern District of Louisiana, New Orleans
                           00-CV-2523-M
   ___________________________________________________________
Before: DAVIS, HALL*, and EMILIO M. GARZA,   Circuit Judges.



PER CURIAM**:

     Appellants did not come forward with sufficient evidence to

create a genuine issue of material fact that Sprint was a state

actor.    Appellants point to nothing beyond conclusory allegations

to support their argument of a conspiracy between Sprint and

anyone else that would give rise to a cause of action under 42

U.S.C. § 1985.   Assuming, arguendo, that Appellants’ 42 U.S.C. §

1981 claims did not require state action, Appellants have still

failed to come forward with evidence to rebut Sprint’s legitimate

nondiscriminatory reasons for why they placed the monopole in

appellants’ neighborhood.    Enplanar, Inc. v. Marsh, 11 F.3d 1284,

1294-95 (5th Cir. 1994) (to defeat summary judgment in 42 U.S.C.

§ 1981 action, plaintiffs must come forth with sufficient

evidence to rebut a defendant’s proffered nondiscriminatory




     *
     U.S. Circuit Judge, Ninth Circuit, sitting by designation.
     **
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                 -2-
reasons).   The district court therefore properly granted summary

adjudication on Appellants’ federal claims.

     Appellants have not identified sufficient evidence to

support a claim for damages based on emotional distress or mental

anguish.    Although Appellants also raised other issues of error

in regard to the district court’s grant of summary adjudication

on other state law claims, their briefs failed to explain how the

district court erred.   We therefore do not consider them.   United

States v. Tomblin, 46 F.3d 1369, 1376 n.13 (5th Cir. 1995) (this

court generally does not consider issues raised but not supported

by legal authority).

     AFFIRMED.




                                 -3-